Conviction for burglary; punishment, two years in the penitentiary.
This case is docketed on our dockets in the name of L. C. Hurvey and Tommie Lewis. An inspection of the record shows that Hurvey made no motion for a new trial, and gave no notice of appeal. Tommie Lewis alone took such steps. An affidavit in due from is now made and filed with the clerk of this court showing that pending this appeal Tommie Lewis has made his escape. For this reason, and owing to the further fact that Hurvey did not appeal, the appeal as to both said parties will be dismissed.
Dismissed. *Page 63